PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/724,254
Filing Date: 3 Oct 2017
Appellant(s): Ecker et al.



__________________
Robert Graham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument:

2.1-A Final Office Action fails to Demonstrate that Claimed Solution is Directed to Method of Organizing Human Activity

Appellant argues that “the Final Office fails to include the required reasonable rationale explaining why each and every claim recites is directed to a method of organizing human activity or to a mathematical relationship (page 10/29)”.
Examiner disagrees. The rejection as stated in the Office Action mailed on 08/17/2020, showed that the Independent claims limitations are directed to one of the three groups of organizing human activity such as a commercial that includes advertising, marketing or sales activities.  In addition the claims recite limitation that are directed to Mathematical Concepts (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.
Thus, as stated in the Office Action, the claims recite the limitations  of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations).
Additionally, independent claims 1, 8 and 14, do recite an abstract idea as characterized above.
Thus, the Office Action showed that the pending claims recite subject matter that is encompassed by an abstract ideas that are identified in the 2019 Eligibility Guidance, which the Examiner followed.  The Office Action DID NOT fail to demonstrate that each and every claim corresponds to any concept that the courts have identified as an abstract idea.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “none of independent claims 1, 8 and 14 recites, on its own or per se, a solution that involves “creating a transaction performance guaranty” or “resolving a legal dispute between two parties” (page 12/29)”.
Examiner disagrees.  The rejection as stated in the Office Action mailed on 08/17/2020, showed that the Independent claims limitations are directed to one of the three groups of organizing human activity such as a commercial that includes advertising, marketing or sales activities.  In addition the claims recite limitation that are directed to Mathematical Concepts (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.
Thus, as stated in the Office Action, the claims recite the limitations  of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.

Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “the Final Office Action does not explain why the broadest reasonable interpretation of a sequence that involves “.... generating a data cluster....”; “associating an assessment rule with each said data cluster...”; “for each said data cluster, ... (iii) evaluating the associated assessment rule using the respective weighted second coefficient, and (iv) generating an evaluation scenario comprising at least one of said associated identified attribute values and an outcome of the evaluation of the associated assessment rule”; “... selecting from a profile database of consumer profiles a subset of the consumer profiles corresponding to said identified attribute values of the selected one evaluation scenario, each said consumer profile being associated with a respective communications device”; and “transmitting to each said communications device of the selected consumer profile subset a message comprising a respective incentive value specified by the respective assessment rule”, as recited in independent claim 8, is simply analogous to “generating messages” or “a commercial that includes advertising, marketing or sales activities” (page 12/29)”.
Examiner disagrees.  As stated above and in the Final Office Action mailed on 08/17/2020, the recitation of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.

Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “ the Final Office Action does not rebut Appellant’s submissions or otherwise explain why each and every claim recites, on its own or per se, subject matter that corresponds to “organizing human activity”, as required by MPEP §2106.07(a). See also MPEP §706.07 (stating that “[t]he examiner should never lose sight of the fact that in every case the applicant is entitled to a full and fair hearing, and that a clear issue between applicant and examiner should be developed, if possible, before appeal,” and “the final rejection .. . should include a rebuttal of any arguments raised in the applicant’s reply” (emphasis added)). See also Administrative Procedures Act, 5, U.S.C. 706(2) (stating that a Court may set aside any finding or conclusion of any administrative agency, where that finding or conclusion is arbitrary, capricious, or unsupported by substantial evidence) (page 12/29)”.
 Examiner disagrees.  Appellant’s arguments here are similar to the one addressed above in the proceeding section.

Appellant argues that “Since the Final Office Action again simply alleges that the claimed subject matter is “considered to be abstract” without actually explaining why the claimed subject matter is “directed toward an example of organizing human activity”, Appellant submits that the articulated basis for the rejection of the pending claims under this head is nothing more than a conclusory statement. Therefore, Appellant also submits that the Office has not discharged the legal burden of demonstrating that it is more likely than not that each and every claim recites, on its own or per se, subject matter that corresponds to “organizing human activity”, as required by MPEP §§ 706, 2106.07(a). Accordingly, the basis articulated in the Final Office Action for the rejection of the pending claims under this head is legally deficient. Moreover, since none of the pending claims recite subject matter that is encompassed by any of the abstract ideas identified in the 2019 Eligibility Guidance, and the Final Office Action fails to demonstrate that each and every claim corresponds to “organizing human activity” or to any other concept that the courts have identified as an abstract idea, Appellant submits that, pursuant to the 2019 Eligibility Guidance, the claimed solution cannot be considered to recite ineligible subject matter (page 13/29)”.
Examiner disagrees.   as stated above and As stated in the Final Office Action mailed on 08/17/2020, the recitation of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.
Thus, the Office Action showed that the articulated basis for the rejection of the pending claims under this head is NOT a conclusory statement.
The  Office has not discharged the legal burden of demonstrating that it is that each and every claim recites, on its own or per se, subject matter that corresponds to “organizing human activity”, as required by MPEP §§ 706, 2106.07(a).
Accordingly, the basis articulated in the Final Office Action for the rejection of the pending claims under this head is NOT legally deficient.
Moreover, since as shown above the pending claims recite subject matter that is encompassed by any of the abstract ideas identified in the 2019 Eligibility Guidance, and the Final Office Action DID NOT fail to demonstrate that each and every claim corresponds to “organizing human activity” or to any other concept that the courts have identified as an abstract idea.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

2.1-B. Final Office Action fails to Demonstrate that claimed solution is Directed to a Mathematical Concept

Appellant argues that “the Final Office Action does not identify the alleged mathematical concept. See MPEP § 2106.07(a) (stating that “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea’’) Moreover, the Office guidance explains that a claim “does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept”. See MPEP §2106.04(a)(2)(i). Further, as discussed, the broadest reasonable interpretation of the claim must be established prior to examining a claim for eligibility. See MPEP §2106(11). However, the Final Office Action does not explain why the broadest reasonable interpretation of a sequence that involves “receiving at least one data set, ...”; “for each said at least one data set, identifying at least one of the attribute values ...”; “associating an assessment rule with each said data cluster...; “... selecting from a profile database of consumer profiles a subset of the consumer profiles... and “transmitting to each said communications device of the selected consumer profile subset a message ...”, as recited in independent claim 8, is a claim to a mathematical concept (as opposed to being based on or involving a mathematical concept). Since the Final Office Action simply alleges that the claimed subject matter is “considered to be abstract” without actually explaining why the claimed subject matter is directed toward a mathematical concept, Appellant submits that the articulated basis for the rejection of the pending claims under this head is again nothing more than a conclusory statement (page 14/29)”. 
Examiner disagrees. As stated above and As stated in the Final Office Action mailed on 08/17/2020, the recitation of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.
Thus, the Office Action showed that the articulated basis for the rejection of the pending claims under this head is NOT a conclusory statement.
The Office has not discharged the legal burden of demonstrating that it is that each and every claim recites, on its own or per se, subject matter that corresponds to “organizing human activity”, as required by MPEP §§ 706, 2106.07(a).

Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

2.2. Claimed solution improves upon the technical Process if identifying / Targeting messages recipients and transmitting messages to those message recipients

Appellant argues that “However, contrary to the established jurisprudence and the Office guidance, the Final Office Action does not provide any analysis that would substantiate the conclusion that the claimed solution does not improve upon a technical process. See MPEP § 2106.07 (stating that “the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or 16 Application No.: 15/724,254 Attorney Docket No. 50547-3121 described) in the claim and explain why it is considered an exception, identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception, and explain the reason(s) that the additional elements taken individually, and also taken as a combination, 1) do not integrate the judicial exception into a practical application and 2) do not result in the claim as a whole amounting to significantly more than the judicial exception”). Therefore, the basis articulated in the Final Office Action for the rejection of the pending claims is legally defective. Although Appellant is not required to respond further in order to traverse this claim rejection, Appellant submits that, consistent with the foregoing examples of practical application integration, the claimed solution improves upon the technical process of identifying/targeting message recipients and transmitting messages to those message recipients. Therefore, the claimed subject matter is integrated into a practical application within the meaning of the 2019 Eligibility Guidance (page16-17/29)”.
Examiner disagrees. The process of identifying / targeting messages recipients and transmitting messages to those message recipients is not directed and /or provide any technical Solution.
As stated in the Final Office Action, the use of computer (i.e.  to deliver targeted messages to communications devices) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.

Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (delivering targeted messages to communications devices) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “Since the claimed solution, therefore, uses data clustering and relationship probabilities to improve upon the technical process of identifying/targeting message recipients and transmitting messages to those message recipients, the claimed solution integrates a process into a practical application within the meaning of the 2019 Eligibility Guidance. See, e.g., DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (2014), where the Court held that subject matter directed to expanding commercial opportunities for internet websites was patent eligible. See also DDR at 1259 (holding that “[w]hen the limitations of the ‘399 patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet’’ (emphasis added)). The Final Office Action also states that the computer claim elements (computer server, data record, profile database, communications device) do not “necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because ... [t]he claims recite mere instructions to apply an exception and are mere instructions to apply an exception”. Final Office Action, p. 7. However, unlike representative claim 333 of Alice (which the Court concluded was directed to a patent-ineligible concept inter alia because the claim recited a generic computer to perform a known sequence of steps), the elements of Appellant’s independent claim 8 do not simply provide an instruction to apply an abstract idea using generically-recited computer elements. Instead, similar to the claims that were held patent eligible in DDR4, the elements of Appellant’s independent claim 8, when taken together as an ordered combination, clearly specify how interactions between the recited computer server, at least one data set, profile database and communications device yield a desired technical result - i.e., selection of message recipients using data clustering and relationship probabilities, and transmission of messages to the communications devices of those selected message recipients. See DDR, 773 F.3d at 1258-1259 (holding that the claims “do not broadly and generically claim ‘use of the Internet’ to perform an abstract business process (with insignificant added activity)[,] ... [and unlike] the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result” (emphasis added)). See also the Office’s Guidance document, “Subject Matter Eligibility Examples: Abstract Idea’’, example 37, claim 1, step 2A - prong 2 (stating that “the additional claim elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices’’) (page 19-20/29)”.
Examiner disagrees.  DDR improved/changed the operation of the computer system by allowing a consumer to "go to" a webpage/URL outside of the domain of the current webpage, by recreating a webpage/URL inside the domain that was essentially identical to the webpage/URL outside the domain, which changed the functioning of the computer and Bascom as the court stated "…the claimed invention represents a 'software-based invention that improve[s] the performance of the computer system itself.'", so both DDR and Bascom resulted in an "improvement to another technology or technical field".  Although the Applicant tries to compare this to an improvement of computer operation where the applicant states "… specification makes clear that a logical model that includes constructing a quasi-social network, as recited in claim 1, includes features not found in typical audience targeting methods and represents a technical improvement."  The claims are not a technical improvement to the operation of a computer but the removal of human labor that is just automating a task and not patent eligible, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Here, the current application is simply an environment that is running and organizing delivery of information ( i.e. deliver targeted messages to communications devices).  This is not the same as the DDR case, where the computer is essential in the DDR. In the DDR, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
Also, as stated above, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment the use of computer (i.e.  to deliver targeted messages to communications devices) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a 
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (delivering targeted messages to communications devices) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “in McRO, the Court determined that claim 1 was patent eligible because the claim “is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques”. See also MPEP 2106.05(a)(lll) (stating that the “McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea.’’). Since independent claim 8 recites a specific process for selecting message recipients for the delivery of messages, Appellant also submits that the Examiner’s response fails to rebut Appellant’s submission that the claimed solution makes more efficient use of the available data in comparison to solutions that do not use data clustering or relationship probabilities to identify/target message recipients and deliver messages to those message recipients. Since the Final Office Action, therefore, simply alleges that the claimed subject matter does not improve any technical process without actually explaining why the claimed subject matter does not improve any technical process, Appellant submits that the articulated basis for the rejection of the pending claims is again nothing more than a conclusory statement. Further, since the Final Office Action does not include any reasonable rationale demonstrating (not simply alleging) that it is more likely than not that each and every claim fails to recite subject matter that improves any technical process, as required by MPEP §2106.07(a), Appellant submits that the basis articulated in the Final Office Action for the rejection of the pending claims under 35 U.S.C. §101 is legally deficient (page 20-21/29)”.
Examiner disagrees.  The claims are more like Alice than McRO. The instant claims merely implement use of identifying / targeting messages recipients and transmitting messages to those message recipients via a computer environment.
Although the instant claims require the use of a computer, it is this incorporation of a computer, not the claimed invention, that purportedly “improves the existing technological process” by allowing the automation of further tasks. While the instant claims recite using one of a few possible rules of delivering targeted messages to communications devices, which is an abstract idea. this does not make them eligible under the decision in McRO, which also involved claims 
As stated above, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment the use of computer (i.e.  to deliver targeted messages to communications devices) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (delivering targeted messages to communications devices) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

2.3. Claimed Solution satisfies the Machine/transformation test

Appellant argues that “independent claim 8 satisfies the first prong of the machine-or-transformation test. See, e.g., Bancorp Services, 687 F.3d at 1278 (holding that “[t]o salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making the calculations or computations could not” (emphasis added)) (page 23/29)”.
Examiner disagrees.  "There are two cases that deal with Transformation, Diehr and Abele.   The Diehr case dealt with a physical Transformation of liquid rubber into a tire through a curing process.  Abele dealt with data Transformation of a human body to CAT scan data representing muscles, bones, tissues, organs, etc.  In the case of the instant application, obtaining 
"Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Manufactures and compositions of matter are the result of transforming raw materials into something new with a different function or use. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible Transformation. For data, mathematical manipulation per se has not been deemed a Transformation; but, Transformation of electronic data has been found when the nature of the data has been changed such that it has a different function or is suitable for a different use.  As such there is no transformation performed in the instance claimed limitation. Clearly, the instant claims do not involve any transformation of an article that has changed to a different state or thing.
As stated above, the current application is simply an environment that is running and organizing delivery of information ( i.e. deliver targeted messages to communications devices).  This is not the same as machine-or -Transformation test, which is "Transformation" of an article as explained above.
Also, as stated above, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment the use of computer (i.e.  to deliver targeted messages to communications devices) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (delivering targeted messages to communications devices) and not in the operations of any additional elements or technology.

Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

Appellant argues that “ This ordered combination cannot be performed in the human mind; and the computer server, profile database and the communications device are not incidental to the claimed sequence. For example, since the computer server selects consumer profiles from the profile database, and transmits a message to the communications devices of the selected consumer profiles, the computer server must at least be capable of communicating with the profile database and the communications devices. Therefore, independent claim 8 satisfies the first prong of the machine-or-transformation test. See, e.g., Bancorp Services, 687 F.3d at 1278 (holding that “[t]o salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making the calculations or computations could not” (emphasis added)). Appellant submits that this factor weighs in favour of a conclusion that the claimed subject matter is integrated into a practical application within the meaning of the 2019 Eligibility Guidance, and weighs against a finding to the contrary. See the Office’s Guidance document, “Subject Matter Eligibility Examples: Abstract Idea’’, example 37, claim 2, step 2A - prong 1 (stating that “the claimed step of determining the amount of use of each icon ... is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage” (emphasis added) (page 24/29)”.
Examiner disagrees.  As stated above and As stated in the Final Office Action mailed on 08/17/2020, the recitation of : "identifying at least one of the attribute values associated with ...”; “determining, for said associated identified attribute values, a probability of occurrence of the relationship (i.e. commercial such as marketing and sales activity (a relationship between the respective first event and the respective second event (wherein each said first event comprises a purchase of a first product, each said second event comprise a purchase of a second product and comprising a second coefficient associated with the respective second event ( claim 3 ))”; “ weighting the respective second coefficient with ...”; “ evaluating at the associated assessment rule using the respective second coefficient …”; “ generating an evaluation scenario comprising at least one of said associated  …”; “ selecting one of the evaluation scenarios based on the associated outcome ,and selecting from a profile database of consumer profiles a subset of the consumer ...”, Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Furthermore, the above limitations of :  associate an assessment rule with each said data cluster, each said assessment rules ....;  and for each of said data cluster, 1) determine, for said associate ....; 2) weight respective second coefficient with the ...; 3) evaluate...; 4)generate an evaluation scenario comprising ...;.   are also directed to Mathematical Concepts, (i.e. mathematical formulas and/or mathematical calculations), which is one of the groupings of Abstract Ideas.
Moreover, since as shown above the pending claims recite subject matter that is encompassed by any of the abstract ideas identified in the 2019 Eligibility Guidance, and the Final Office Action DID NOT fail to demonstrate that each and every claim corresponds to “organizing human activity” or to any other concept that the courts have identified as an abstract idea.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.

2.4. Claimed Solution Does not disproportionately tie up or Broadly Monopolize the use of an abstract Idea

Appellant argues that “ Given that the Office guidance explicitly states that “pre-emption is the concern underlying the judicial exceptions” (MPEP §2106.04), and that claims that recite an abstract idea are not directed to the abstract idea if they also “recite additional elements (such as an improvement) demonstrating that the claims as a whole clearly do not seek to tie up the abstract idea" (MPEP § 2106.04(a)(1)(H)), Appellant submits that the Examiner’s failure to consider preemption is inconsistent with Office policy. Moreover, since the Courts have repeatedly considered pre-emption when determining whether a claimed solution defines eligible subject matter (see, e.g., Alice, Two-Way Media, Affinity Labs, DDR Holdings, Inventor Holdings), Appellant submits that the Examiner’s failure to consider pre-emption is inconsistent with the established jurisprudence. Since the Final Office Action does not include any analysis of pre-emption or otherwise include any reasonable rationale explaining why each and every claim is nothing more than a drafting effort designed to monopolize the exception, as required by MPEP §2106.07, Appellant submits that the basis articulated in the Final Office Action for the rejection of the pending claims under 35 U.S.C. §101 is legally deficient (pages 28-29/29)”.
Examiner disagrees, Although the PTO has the authority to establish regulations under 35 U.S.C. 2(b)(2), the text of Title 35 does not require that the PTO specifically define judicially-created exceptions to the statute, such as abstract ideas, nor have the Supreme Court or Federal Circuit provided such definitions in their decisions. Rather, from Supreme Court and Federal Circuit precedent, it appears that the abstract idea inquiry necessarily entails a less rigid case-by-case approach without a single, constant definition, because the confines of ineligible abstraction do not appear to be fixed and may evolve over time. Furthermore, the PTO’s preliminary guidelines, which have been followed by Examiner, are completely in line with Supreme Court and Federal Circuit precedent, and provide substantive criteria to both examiners and appellants in defining an abstract idea within a claim and determining overall subject matter eligibility. As such, it is Examiner's position that the office's action is supported by fact and analysis and has provided sufficient rationale and explanation.

Furthermore, Appellant arguments that the claims are not directed to an abstract idea because the claims do not threaten to monopolize or preempt an abstract idea in a computer environment. This is not part of the analysis. Appellant will note that even very specific calculations and formulas have been identified as abstract ideas, even though they could not be said to be monopolizing all calculations for example. Specificity or detail does not cure an abstract idea from its identity as such. Appellant’s arguments focused on preemption are misplaced and not persuasive. The two part test, which was properly applied in the final rejection, requires only the observation of a judicial exception within the claims - however general or specific. The Appellant's claims are unmistakably directed to a judicial exception, the fundamental economic practice of targeted advertising.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 should be maintained.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682            

Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.